                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

TODD JEFFREY GATES,                                     )
    Petitioner,                                         )
                                                        )
v.                                                      )
                                                        )           CIVIL ACTION: 1:21-00237-KD-B
CHRISTOPHER GORDY, et al.,                              )
     Respondents.                                       )

                                                JUDGMENT

        In accordance with the Order issued on this date, it is hereby ORDERED, ADJUDGED and

DECREED that Petitioner Todd Jeffrey Gates' 28 U.S.C. § 2254 petition for writ of habeas corpus is

DISMISSED without prejudice due to his failure to comply with 28 U.S.C.§ 2244(b)(3)(A); and further,

that the Petitioner is not entitled to a certificate of appealability, and thus, he is not entitled to appeal in

forma pauperis.

        DONE and ORDERED this the 2nd day of July 2021.

                                                /s/ Kristi K. DuBose
                                                KRISTI K. DuBOSE
                                                CHIEF UNITED STATES DISTRICT JUDGE
